PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/331,239
Filing Date: 21 October 2016
Appellant(s): Doerr et al.



__________________
Luke S. Langsjoen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/17/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
	The Examiner’s answers in response to Appellants’ arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.

Claims 1,  8, and 14	
Claim 1:
Appellant argues that Gao teaches a hierarchical search algorithm, whereby matching criteria between a query sequence and a reference sequence are used to direct the construction of a child instance of the search algorithm. Gao is entirely silent on a hierarchical index table comprising multiple levels of entries, where subsequent level entries are created based on matching criteria between a previous level entry of the index table and reference data.

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that Gao teaches creating a hash table from a reference sequence, using a given initial seed length, where the hash table refers to a tabular data structure where some data, typically a sequence of elements, is mathematically hashed to create a new value (i.e., the 'hash' or the 'index'), which is associated the hash table store mapping information and/or hash information, including but not limited to binary trees, linked lists, pointers, or any other suitable data structure. As such, hash table is seen as a hierarchical index table (see Fig. 14, Para. 0055-0057 below).


[0055] Referring to FIG. 14, an instance of the DCMOM method typically begins 14.100 by creating a hash table 14.110 from a reference sequence, using a given initial seed length 14.130, and storing that hash table in a hash table memory 14.150. Here, a hash table refers to a tabular data structure where some data, typically a sequence of elements, is mathematically hashed to create a new value (i.e., the 'hash' or the 'index'), which is associated with other data, typically the location of that sequence of elements within the reference sequence. In the case of DCMOM, a hash table generally maps a particular sequence of elements to a location in the reference sequence where that sequence of elements may be found. The term "seed length" here refers to the length of the subsequence of elements which is to be hashed for the purposes of creating the hash table. In some embodiments, the location of each possible subsequence of a given length may be stored in the hash table. The reference sequence may be any kind of data…. 
[0056]….. If this instance of DCMOM is the first instance, the initial seed length 14.130 may be received from a configuration parameter… In some embodiments, the seed length may the same length as the initial seed length or, preferably, may be less than the initial seed length on subsequent iterations or recursions of DCMOM, for example in child instances. For example, the seed length may decrease for each deeper recursion of DCMOM.
[0057] The hash table generated in step 14.110 may be implemented using a tabular data structure, or with any of several different types of data structures which would enable one to index or address a body of data… In some embodiments, DCMOM may also use other varieties of data structures instead of or in addition to a hash table to store mapping information and/or hash information, including but not limited to binary trees, linked lists, pointers, or any other suitable data structure presently known or later discovered which is able to store mapping data.



[0060] If a root node was identified in the previous step, the next step is to maximally extend the match to the right and/or left sides of the root node 14.400. To maximally extend the root node means to compare the elements of the query sequence adjacent to the root node with the elements of the reference sequence adjacent to the location where the root node sequence occurs on the reference sequence… The Right Side Data 14.430 and/or the Left Side Data 14.410 may be used in a recursive instance of DCMOM as a query sequence, (identifier child node after identify root node, i.e. creating n+1 after matching criteria)

Claim 14:
Appellant argues that Roth teaches to utilize a single layer hash table to facilitate indexing of a reference genome. In particular, there is no hierarchical relationship between the first and second index regions of Roth.

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that Roth teaches a method for creating an indexing hash table that associates position numbers to sequences of nucleic acids in each of a plurality of index regions within the reference genome, the method comprises selecting a first minimum index region size (first level), and a second index region (second level) of the reference genome, the second index region can overlap with at least one base included in the first index region (hierarchical relationship). Assigning a first position number to a first sequence of nucleic acids that corresponds to a first index region of the reference genome, and assigning a second position number to a second sequence of nucleic acids 
In addition, Roth teaches that an efficient index such as a persistent suffix tree (hierarchical tree) or suffix array can be created by identifying one or more sequences of mers to be indexed.

As such, Roth clearly teaches the limitation as claimed/argued (see Fig. 9, Para. 0005, 0021, 0022, 0038).

[0005] According to various embodiments, a method for indexing a reference genome is provided. The method comprises selecting a reference genome to index, calculating a first minimum index region size, assigning a first position number to a first sequence of nucleic acids that corresponds to a first index region of the reference genome, assigning a second position number to a second sequence of nucleic acids that corresponds to a second index region of the reference genome, and storing the association of the first and second position numbers to index regions in a hash table. Each position number can be a unique identifier for its respective sequence of nucleic acids. The size of the first index region can be greater than or equal to the first minimum index region size. The second index region can overlap with at least one base included in the first index region. The calculating a first minimum index region size can be based on the reference genome size, for example, based on the fourth log of the total number of bases in the reference genome, i.e. first/second entry in the index table.
[0021] According to various embodiments of the present teachings, a method for indexing a reference genome is provided. The method is exemplified by the flow chart shown in FIG. 1. The method can comprise a step 10 of selecting a reference genome to index, a step 12 of calculating a first minimum index region size based on the reference genome size, a step 14 of assigning a first position number to a first sequence of nucleic acids that corresponds to a first index region of the reference genome, a step 16 of assigning a second position number to a second sequence of nucleic acids that corresponds to a second index region of the reference genome, and a step 20 of storing the association of the first and second position numbers to index regions in a hash table…., i.e. second level position associated with entry in the first level.

[0022] In some embodiments, the method can comprise calculating a second minimum index region size based on the reference genome size, wherein the second minimum the size of the third index region is greater than or equal to the second minimum index region size. A fourth position number can be assigned to a fourth index region of the reference genome, wherein the fourth index region overlaps with at least one base included in at least one of the first, second, and third index regions. The association of the third and fourth position numbers can then also be stored to index regions in the hash table.

[0038] An efficient index such as a persistent suffix tree or suffix array can be created by identifying one or more sequences of mers to be indexed. For example, k-mers can be selected to be indexed, where k is a selected number. In exemplary embodiments, k can be 5, 10, 15, 20, 25, 30, 35, or more, depending on the length of the reference genome to be indexed. This index would only have to be created one time for each existing genome and can then be re-used for any number of SL assemblies on species of that genome, note: suffix tree is hierarchical tree.


Claims 2, and 9	
Claim 2:
Appellant argues that Gao is silent "wherein said plurality of subsequences of the reference data having the length corresponding to the n+ 1 level each comprise exhaustive sets of subsequences of their respective lengths".

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that Gao teaches the cited limitation as Referring to FIG. 14…. In the case of DCMOM, a hash table generally maps a particular sequence of elements to a location in the reference sequence where that sequence of elements may be found. The term "seed length" here refers to the length of the subsequence of elements which is to be hashed for the purposes of creating the hash table. In some embodiments, the location of each possible subsequence of a given length may be stored in the hash table (see Para. 0055).

In response to the argument, Examiner’s reasoning found in the Examiner’s claim 2 noted above, herein is applicable to claim 9.

Claims 4, and 11	

Claim 4: 
Appellant argues that Gao fails to teach “for n+ I levels, said searching for matches of the respective subsequence of the n+ I level is performed at locations associated with the corresponding entry in the n level” recited in claim 4.

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that Gao teaches for child instances (n+1 level), searching for the location of a query sequence having a given length (matches) at locations in the hash table mapped in the parent instance (corresponding entry in then level)  (see Para. 0055, 0058).

In response to the argument, Examiner’s reasoning found in the Examiner’s claim 4 noted above, herein is applicable to claim 11.

Claim 16:
Appellant argues that the cited references fail to teach or suggest at least "performing one or more additional iterations using one or more respective additional thresholds, lengths, sets of subsequences, and levels of the hierarchical index table" because Gao is silent on utilizing one or 

Examiner’s Response:
In response to the argument, the Examiner respectfully submits that Gao teaches one or more iterations based on different lengths as “If the instance of DCMOM is a child instance,… In specific embodiments, the initial seed length is 15 to 25 elements, 10 to 30 elements, at least 20, 25, 30, 35, 40 or 50 elements. In some embodiments, the seed length may the same length as the initial seed length or, preferably, may be less than the initial seed length on subsequent iterations or recursions of DCMOM, for example in child instances. For example, the seed length may decrease for each deeper recursion of DCMOM” (see Para. 0056). Appellant argues that, regarding claim 16, the Examiner failed to teach the limitation “additional threshold.” However, claim 1 recites “performing one or more additional iterations using one or more respective additional thresholds, lengths, sets of subsequences, and levels of the hierarchical index table,” since it is “one or more,” and the Examiner already taught “additional lengths,” thus it is not necessary to also teach “additional thresholds.”

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        

Conferees:


/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166                                                                                                                                                                                                        
/Mary Jacob/Quality Assurance Specialist, TC2100                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.